DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, lines 19-20, “two of the second protruding portions adjacent the first protruding portion” should be -- two of the second protruding portions adjacent a first protruding portion --.
Reasons for Allowance
3.	Claims 1 and 3-10 are allowed.
4.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- recess portions (1124), which are recessed radially inward from the virtual line (200), are defined in radially outermost surfaces of the insulator (112) in respective spaces between all opposing ones ofApplication No. 16/668,101 June 1, 2022Reply to the Office Action dated March 3, 2022Page 3 of 10the first protruding portions (1122) and the second protruding portions (1123) in a circumferential direction, the recess portions (1124) being curved radially inward from portions of the first protruding portions (1122) and the second protruding portions (1123) which are directly circumferentially adjacent to the recess portions (1124); and at least a portion of the radially inner end of the coil (113) is accommodated on an inside of at least one of the recess portions (1124) (see figs. 6 and 7 below) -- in the combination as claimed.
Claims 3-10 are allowed due to dependence on claim 1.

    PNG
    media_image1.png
    403
    520
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    433
    500
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834